Citation Nr: 0839370	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for the cause of the 
veteran's death.

2.  Whether there was clear and unmistakable error (CUE) in 
the November 22, 2006, rating decision which denied the 
appellant's claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1974 to October 
1985 and additional prior active service.  He died in January 
1990.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision which 
determined that new and material evidence had not been 
received sufficient to reopen the appellant's previously 
denied claim of service connection for the cause of the 
veteran's death.  The appellant disagreed with this decision 
in May 2005.  She perfected a timely appeal in November 2005.

This matter also is on appeal of a November 2006 rating 
decision which denied the appellant's claim of entitlement to 
DIC under 38 U.S.C.A. § 1151.  The appellant disagreed with 
this decision in December 2006.  She perfected a timely 
appeal in June 2007 and requested an RO hearing which was 
held in October 2007.

The Board observes that, in an October 2000 rating decision, 
the RO denied the appellant's claim of service connection for 
the cause of the veteran's death.  Although the appellant 
disagreed with this decision in November 2000, she did not 
perfect a timely appeal; thus, the October 2000 rating 
decision became final.  See 38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2008).  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, this issue 
is as stated on the title page.  Regardless of the RO's 
actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant claims that new and material evidence has been 
received to reopen her previously denied claim of service 
connection for the cause of the veteran's death and that 
there was CUE in a November 22, 2006, rating decision which 
denied her claim of entitlement to DIC under 38 U.S.C.A. 
§ 1151.  

The Board notes that, on a VA Form 21-4138 dated on 
February 7, 2006 and date-stamped as received by the RO on 
February 9, 2006, the appellant requested a Travel Board 
hearing.  The RO then issued a hearing clarification letter 
to the appellant and her service representative on March 7, 
2006.  In response, the appellant notified the RO in a 
written response dated on March 20, 2006, and date-stamped as 
received by the RO that same day, that she wanted a 
videoconference Board hearing.  More recently, on a VA Form 9 
dated on August 18, 2008, and date-stamped as received by the 
RO on August 21, 2008, the appellant requested a Travel Board 
hearing.  The Board finds that it was error for the RO to 
certify this appeal in October 2008 without scheduling the 
appellant for a Board hearing.  Given the foregoing, this 
case must be returned to the RO to arrange for an appropriate 
Board hearing.


Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Board hearing at the RO.  A copy of the 
notice letter sent to the appellant and 
her service representative concerning this 
hearing should be included in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

